


EXHIBIT 10.9


LDR HOLDING CORPORATION
RESTRICTED STOCK UNITS AGREEMENT




LDR Holding Corporation has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to and
shall in all respects be subject to the terms conditions of the LDR Holding
Corporation 2013 Equity Incentive Plan (the “Plan”), as amended, the provisions
of which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Award
(the “Plan Prospectus”), (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice, this Agreement and the Plan and (c) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Grant Notice, this Agreement or
the Plan.
1.Definitions and Construction.
1.1     Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Dividend Equivalent Units” mean additional Restricted Stock Units
credited pursuant to the Dividend Equivalent Right described in Section 3.3.
(b)    “Units” means the Restricted Stock Units originally granted pursuant to
the Award and the Dividend Equivalent Units credited pursuant to the Award, as
both shall be adjusted from time to time pursuant to Section 9.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Administration.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any Officer shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.
3.The Award.
3.1    Grant of Units. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Section 3.3 and
Section 9. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Stock.

1

--------------------------------------------------------------------------------




3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable withholding of Taxes, if any) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
or future services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.
3.3    Dividend Equivalent Units. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock on such date and (ii) the sum of the Total Number of Units and
the number of Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited pursuant to
Section 5.1 below as of such date, by (b) the Fair Market Value per share of
Stock on such date. Any resulting fractional Dividend Equivalent Unit shall be
rounded to the nearest whole number. Such additional Dividend Equivalent Units
shall be subject to the same terms and conditions and shall be settled or
forfeited in the same manner and at the same time as the Restricted Stock Units
originally subject to the Award with respect to which they have been credited.
4.Vesting of Units.
Units acquired pursuant to this Agreement shall become Vested Units as provided
in the Grant Notice. Dividend Equivalent Units shall become Vested Units at the
same time as the Restricted Stock Units originally subject to the Award with
respect to which they have been credited. For purposes of determining the number
of Vested Units following an Ownership Change Event, credited Service shall
include all Service with any corporation which is a Participating Company at the
time the Service is rendered, whether or not such corporation is a Participating
Company both before and after the Ownership Change Event.
5.Cessation of Service.
5.1    Forfeiture. Except to the extent otherwise provided by the Employment
Agreement, if any, or the Grant Notice (which shall control with respect to a
Change in Control and termination following a Change in Control), in the event
that the Participant’s Service terminates for any reason or no reason, with or
without cause, prior to vesting in one or more Units, than the Award shall be
immediately cancelled with respect to those unvested Units (“Unvested Units”),
the Participant shall not be entitled to any payment therefor and the Total
Number of Units shall be reduced accordingly.
5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the same vesting schedule and forfeiture provisions applicable to the Unvested
Units. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

2

--------------------------------------------------------------------------------




6.Settlement of the Award.
6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3 and
Section 7 below, the Company shall issue to or on behalf of the Participant on
each Settlement Date with respect to each Vested Unit to be settled on such date
one (1) share of Stock. Shares of Stock issued in settlement of Units shall not
be subject to any restriction on transfer other than any such restriction as may
be required pursuant to Section 6.3, Section 7 or the Company’s Trading
Compliance Policy.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s designated broker.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
6.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.
7.Tax Withholding.
7.1    In General. The issuance of shares of Stock under the Award shall be
subject to the Company’s collection of all applicable federal, state, local and
foreign tax (including any social insurance) withholding obligations of a
Participating Company (“Taxes”).
7.2    Share Withholding. Until such time as the Company provides the
Participant with notice to the contrary, the Company shall collect the
applicable Taxes through an automatic share withholding procedure pursuant to
which the Company will withhold, on the applicable Settlement Date for the
shares of Stock that are issuable under the Award with respect to Vested Units,
a portion of those shares of Stock with a Fair Market Value (measured as of the
Settlement Date) equal to the amount of such Taxes (the “Share Withholding
Method”); provided, however, that the amount of any shares of Stock so withheld
shall not exceed the amount necessary to satisfy the Participating Company’s
required obligations for Taxes using the minimum applicable statutory rates. The
Participant shall be notified in writing in the event such Share Withholding
Method is no longer available.
7.3    Other Withholding. Should any Units vest under the Award at a time when
the Share Withholding Method is not available, then the Taxes shall be collected
from the Participant through either of the following alternatives:
(i)    the Participant’s delivery of his or her separate check payable to the
Company in the amount of such Taxes; or
(ii)    the use of the proceeds from a next-day sale of the shares of Stock
issued to the Participant, provided and only if (A) such a sale is permissible
under the Company’s Trading Compliance Policy governing the sale of Stock; (B)
the Participant makes an irrevocable commitment, on or before the

3

--------------------------------------------------------------------------------




vesting date for those Units, to effect such sale of the Stock; and (C) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.
8.Effect of Change in Control.
In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Award in accordance with Section 13.1(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company’s rights and obligations
under all or any portion of the outstanding Units or substitute for all or any
portion of the outstanding Units substantially equivalent rights with respect to
the Acquiror’s stock. For purposes of this Section, a Unit shall be deemed
assumed if, following the Change in Control, the Unit confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
is not solely common stock of the Acquiror, the Committee may, with the consent
of the Acquiror, provide for the consideration to be received upon settlement of
the Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control. The Award shall terminate and cease to be outstanding
effective as of the time of consummation or the Change in Control to the extent
that Units subject to the Award are neither assumed or continued by the Acquiror
in connection with the Change in Control nor settled as of the consummation of
the Change in Control.
9.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy, which shall be treated in
accordance with Section 3.3) to which the Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.
10.Rights as a Stockholder, Director, Employee or Consultant.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of the Company’s designated broker). No adjustment

4

--------------------------------------------------------------------------------




shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 3.3 and Section 9. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
11.Compliance with Section 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance. In connection with effecting such compliance with Section 409A,
the following shall apply:
11.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
11.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.
11.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
11.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own

5

--------------------------------------------------------------------------------




independent tax advisor prior to entering into this Agreement and is not relying
upon any representations of the Company or any of its agents as to the effect of
or the advisability of entering into this Agreement.
12.Miscellaneous Provisions.
12.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.
12.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. Any shares
of Stock which vest in accordance with the Grant Notice and this Agreement but
which otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance. All rights with respect to the Award shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s guardian
or legal representative.
12.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
12.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
12.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address of such party set forth in the Grant Notice or
at such other address as such party may designate in writing from time to time
to the other party.
(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders and any notices to the Participant by the Company, may be delivered
to the Participant electronically. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and notices.
12.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with the Employment Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent

6

--------------------------------------------------------------------------------




contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.
12.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.
12.8    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



7

--------------------------------------------------------------------------------




    
LDR HOLDING CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


LDR Holding Corporation (the “Company”) has granted to the Participant an award
(the “Award”) of restricted stock units pursuant to the LDR Holding Corporation
2013 Equity Incentive Plan (the “Plan”), each of which represents the right to
receive on the applicable Settlement Date one (1) share of Stock, as follows:
Participant:
____________________
Employee ID:
______________
Date of Grant:
____________________
Total Number of Units:
_________, subject to adjustment as provided in the Restricted Stock Units
Agreement.
Settlement Date:
On the date that a Unit becomes a Vested Unit or as soon as practicable
thereafter, but no later than the close of the calendar year of vesting.
Vesting Commencement Date:
____________________
Vested Units:
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the applicable date, the
number of Vested Units (disregarding any resulting fractional Unit) as of any
date is determined by multiplying the Total Number of Units by the “Vested
Ratio” determined as of such date, as follows:
 
 
Vested Ratio
 
For each year of the Participant’s Service from the Vesting Commencement Date
until the Vested Ratio equals 1/1
1/4
 
Notwithstanding any provision of [Title and Date of Employment Agreement] (the
“Employment Agreement”) to the contrary, the Award shall not vest on an
accelerated basis upon a Change in Control or a termination following a Change
in Control as provided in the Employment Agreement. However, (1) in the event
that prior to full vesting in the Award the Participant is terminated without
“Cause” or the Participant resigns for “Good Reason” (each as defined in the
Employment Agreement) within six (6) months following a Change in Control and
provided that the Participant delivers an effective and enforceable general
release to the Company in accordance with the terms of the Employment Agreement
(and satisfies any other conditions related to the accelerated vesting of equity
awards in such Employment Agreement), the Award to the extent outstanding and
unvested shall vest in full and (2) in the event that prior to full vesting in
the Award the Participant is terminated without “Cause” or the Participant
resigns for “Good Reason” (each as defined in the Employment Agreement) other
than within six (6) months following a Change in Control and provided that the
Participant delivers an effective and enforceable general release to the Company
in accordance with the terms of the Employment Agreement (and satisfies any
other conditions related to the accelerated vesting of equity awards in such
Employment Agreement), the Participant shall vest in the following additional
Units: (i) that number of Total Number of Units that would vest on the next
annual anniversary of the Vesting Commencement Date, and (ii) for each monthly
anniversary beyond the next annual anniversary of the Vesting Commencement Date,
1/48 of the Total Number of Units until the earlier of the end of the Severance
Term (as defined in the Employment Agreement) or full vesting in the Award. The
number of Vested Units shall be increased by any additional Units that vest
pursuant to the foregoing provisions.

All capitalized terms in this Notice of Grant shall have the meaning assigned to
them in this Notice of Grant, the Restricted Stock Units Agreement or in the
Plan.



--------------------------------------------------------------------------------




By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Restricted Stock Units Agreement,
and hereby accepts the Award subject to all of their terms and conditions.


LDR HOLDING CORPORATION
PARTICIPANT
 
 
By: ______________________________
______________________________
       [officer name]
Signature
       [officer title]
 
 
______________________________
 
Date
 
 
 
______________________________
 
Address






